In a proceeding by the owners of two different buildings under the same management to review a determination of the State Rent Administrator, the appeal is from an order denying the petition and dismissing the proceeding. In the determination sought to be reviewed, respondent adhered to prior determinations denying applications for rent increases from tenants who had installed washing machines not permanently affixed to the realty. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ.